Citation Nr: 1530782	
Decision Date: 07/20/15    Archive Date: 08/05/15

DOCKET NO.  10-24 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a disorder manifested by insomnia.


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from June 2004 to June 2009. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  Competent and credible evidence indicates the Veteran experienced tinnitus in service and since that time.

2.  The Veteran served in the Southwest Asia theater of operations at times during his service from 2004 to 2009. 

3.  Competent and credible evidence indicates the Veteran was assessed with insomnia in service and since service, and that such disorder has not been attributed to an established diagnosis. 


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for tinnitus have been met.         38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  The criteria for establishing service connection for insomnia have been met.      38 U.S.C.A. §§ 1110, 1117, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Tinnitus

The Veteran asserts that he first experienced tinnitus in service as a result of noise exposure from serving as a helicopter crew chief, which his DD Form 214 shows was his military occupational specialty for nearly four years.  He further reports that he has continued to experience tinnitus since that time on a worsening basis.

In a July 2009 report, a VA examiner indicated that the Veteran denied tinnitus on  a February 2009 post-deployment questionnaire and opined that tinnitus was not related to military noise-exposure or present during a post-deployment assessment.  However, the examiner did not address whether the Veteran's tinnitus began in service sometime between the February 2009 post-deployment assessment and  June 2009, when the Veteran left service, notably just one month prior to the VA examination.  Nor did the examiner consider the fact that the Veteran, in fact, filed  a claim for service connection for tinnitus in May 2009, prior to separation from service (and just two months prior to the examination), supporting that the Veteran's tinnitus was present during active duty.

While the July 2009 VA examiner provided a negative nexus opinion, when a condition may be diagnosed by its unique and readily identifiable features, as is the case with tinnitus, the presence of the disorder is not a determination "medical in nature," and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 305 (2007).  When a claim involves a diagnosis based on purely subjective complaints, the Board is within its province to weigh the Veteran's testimony      and determine whether it supports a finding of service incurrence and continued symptoms since service.  Id.  If it does, such testimony is sufficient to establish service connection.  Id.  Here, the Board finds the Veteran's reports of the in-service onset of his tinnitus and its continuation thereafter both competent and credible.

The Board finds that the evidence is at least in equipoise regarding whether the Veteran's current tinnitus was incurred in service.  Accordingly, after resolving     all doubt in his favor, the Board finds that the Veteran's tinnitus was incurred in service, and concludes that service connection is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

Insomnia

The Veteran served in Operation Enduring Freedom with the 24th Marine Expeditionary Unit from June 2006 to December 2006.  Research shows such service included time in Kuwait.  The Veteran is also in receipt of the Iraq Campaign Medal, among others.  Because he served in the Southwest Asia    Theater of operations, the provisions of 38 C.F.R. § 3.317 are for application. 

Compensation may be paid to any Persian Gulf War veteran "suffering from a chronic disability resulting from an undiagnosed illness (or combination of undiagnosed illnesses)."  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(b).  Such chronic disability must have manifested either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more no later than December 31, 2016, and must not be attributed to any known clinical diagnosis by history, physical examination, or laboratory tests.  Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(2).

Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period      will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  Id. at (a)(3).

Service treatment records show the Veteran was initially seen with complaints of difficulty sleeping in 2007.  His sleep impairment was assessed as insomnia and he was treated with sleep medication.  Subsequent records show he continued to have difficulty falling asleep throughout the remainder of service.  

During VA examination in July 2009, the Veteran reported difficulty falling asleep and staying asleep.  The examiner diagnosed insomnia, but stated that there was not enough data for a formal diagnosis of sleep apnea or parasomnia. 

On VA PTSD examination in November 2011, the VA examiner noted the Veteran experienced sleep impairment, but declined to diagnose any Axis I disorder. 

After resolving all doubt in favor of the Veteran, the Board finds that service connection for insomnia is warranted.  The Veteran was assessed with insomnia during service and on the 2009 VA examination, with continued reports of sleep disturbance on the 2011 VA examination.  His insomnia has not at this time been attributed to a specific diagnosis and therefore falls within the parameters of 38 C.F.R. § 3.317.  Accordingly, the claim for service connection for insomnia is granted.  Id.; 38 C.F.R. § 3.102.


ORDER

Service connection for tinnitus is granted.

Service connection for insomnia is granted. 



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


